Citation Nr: 1759685	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-13 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a bilateral foot disability, rated 10 percent prior to December 31, 2015, and 30 percent as of December 31, 2015.

2.  Entitlement to an increased rating for a right knee disability, rated 10 percent.

2.  Entitlement to an increased rating for a left knee disability, rated 10 percent.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974.  

The claim of entitlement to an increased rating for a bilateral foot disability comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision, in which the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) continued a 10 percent rating assigned the Veteran's bilateral foot disability, then characterized as pes cavus, metatarsalgia and fasciitis.  In support of the claim, the Veteran raised the question of whether he is entitled to a TDIU based, at least in part, on the bilateral foot and bilateral knee disabilities.  Therefore, the Board considers a TDIU claim a component of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In March 2015, the Veteran testified in support of this appeal during a hearing held at the RO before the undersigned Veterans Law Judge.  In June 2015, the Board remanded this case to the RO for additional action.  A February 2016 rating decision increased the rating assigned the bilateral foot disability, recharacterized as plantar fasciitis, to 30 percent, effective December 31, 2015.  

The Board then denied ratings in excess of 10 percent, prior to December 31, 2015, and 30 percent, from December 31, 2015, in a December 2016 decision, which also remanded the claims for increased ratings for bilateral knee disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In September 2017, based on a Joint Motion For Partial Remand, the Court remanded the claim to the Board for action consistent with the terms of the Joint Motion.  


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding these claims, but additional action is necessary before the Board proceeds.

There are outstanding medical records that are pertinent to this appeal, which need to be secured.  Those records include all those generated involving the Veteran's treatment visits at the Fort Myers VA outpatient clinic, the Lee County Healthcare Center since December 2012, and the Bay Pines VA Medical Center from June 2009 to 2013, including with Dr. Waddell, who, according to documents already in the file, saw the Veteran for claw foot in January 2013. 

The Veteran claims he has multiple foot disabilities, including metatarsalgia and degenerative arthritis, the symptomatology of which entitle him to separate ratings under Diagnostic Codes 5279 for anterior metatarsalgia and 5003 for arthritis, the latter in conjunction with 38 C.F.R. § 4.59.  He further claims that his other foot disabilities, including pes cavus, a deformity of the right fifth metatarsal, chronic dislocation of the left fifth metatarsal, hallux valgus bilaterally, and plantar fasciitis, are rated under Diagnostic Codes that do not provide him the maximum benefit available.  Because plantar fasciitis is not listed in the rating schedule, the Veteran questions whether, prior to December 31, 2015, it was appropriate to rate that disability under Diagnostic Code 5278 as claw foot or pes cavus, rather than under Diagnostic Code 5284, which would contemplate all of his foot disabilities, including plantar fasciitis, and rate his right and left foot separately.  He further questions whether, from December 31, 2015, it is appropriate to rate the disability by analogy to flatfoot, under Diagnostic Code 5276, or whether it is more appropriate to rate each foot disability separately under Diagnostic Code 5284, providing him a greater benefit.  He also claims that his foot disabilities, considered collectively, interfere with his employability.  To address those contentions comprehensively, the Board needs additional medical opinion, including regarding which foot symptoms are attributable to each condition listed and the extent to which such symptoms interfere with the Veteran's employment.

Accordingly, these claims are REMANDED for the following action:

1.  Complete the action requested in the December 2016 Board remand on the issues of entitlement to increased ratings for bilateral knee disabilities.

2.  After reviewing the representative's September 2017 Informal Hearing Presentation, which lists records that the Veteran claims are not of record, secure and associate with the file all pertinent records of the Veteran's treatment from June 2009 to 2013, including at Fort Myers VA outpatient clinic (Lee County Healthcare Center since December 2012) and the Bay Pines VA Medical Center and by Dr. Waddell (saw Veteran for claw foot in January 2013), and any additional VA records, dating to the present, that are not of record.

3.  After all outstanding treatment records are associated with the record, schedule the Veteran for a VA podiatry examination.  Ask the examiner to review: (1) the Veteran's June 2015 hearing testimony; (2) the representative's September 2017 Informal Hearing Presentation; (3) the reports of VA examinations conducted in May 1997, July 2009 and December 2015; and (4) all pertinent treatment records dated since 2008, including July 2009 X-rays.  After confirming that review, the examiner should record in detail the Veteran's history of right and left foot symptoms, both prior to and after December 31, 2015.  The examiner should then list all right and left foot disabilities shown to have been present prior to December 31, 2015, including arthritis, any deformity and/or chronic dislocation, hallux valgus, pes cavus, metatarsalgia and plantar fasciitis, and identify all symptoms caused by each condition.  If some or all of the symptoms overlap (more than one foot condition caused limited motion or pain, etc...), the examiner should indicate that fact in writing in the record.  The examiner should specifically determine whether, prior to December 31, 2015, the Veteran had any foot symptoms as a result of the arthritis, deformity, chronic dislocation, hallux valgus, metatarsalgia, and plantar fasciitis that were distinct from the symptoms caused by pes cavus.  The examiner should indicate whether, during that time period, the pes cavus involved a dorsiflexed great toe, limitation of dorsiflexion at the ankle and tenderness at the metatarsal heads.  If it involved the latter only, the examiner should indicate whether the metatarsalgia caused any symptoms other than the same tenderness.  Considering the right foot condition and left foot condition separately, the examiner should characterize the symptomatology of each as moderate, moderately severe, or severe.  The examiner should then focus on the time period as of December 31, 2015, and indicate which of the disabilities are still present.  If some of the noted foot disabilities have resolved, the examiner should note this fact in writing in the record.  With regard to the remaining right and left foot disabilities, the examiner should list all symptoms attributable to each.  Considering the right foot condition and left foot disabilities separately, the examiner should then characterize the symptomatology of each as moderate, moderately severe or severe.  The examiner should indicate whether and to what extent the Veteran's foot disabilities, alone and in conjunction with other service-connected disabilities, interfere with his ability to work.  The examiner should provide rationale with references to the record for each opinion expressed.  The examiner should also opine whether it is at least as likely (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

4.  Readjudicate the claims.  Consider whether an increased rating may be assigned for the bilateral foot disability on a schedular or extraschedular basis and whether a separate rating may be assigned under Diagnostic Codes 5279, 5280, or 5284.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

